AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal] Case

UNITED STATES DISTRICT COURT

for the

 

Southern District of West Virginia

United States of America
Vv

NEDELTCHO VLADIMIROV Case No. 2:20-cr-00054

 

Defendant

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: JOHN CHAPMAN

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

 

 

 

 

 

Place of Appearance: Courtroom No.:
PP United States District Court ee Judge lrene C. Berger
300 Virginia Street, East Date and Time:
Charleston, WV 25307 =| ly 19, 2029 GD O:00 Am.

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):

(SEAL)

Date: 07/13/2021
= CLERK OF COURT

0 Signature of Gen or Lopes y

 

The name, address, e-mail, and telephone number of the attorney representing (name of party)
United States Attom ey’sOffice ——_—«, who requests this subpoena, are:

 

Andrew J. Tessman

Assistant U.S. Attorney

300 Virginia Street, East — Room 4000
Charleston, WV 25301

Phone: 304/345-2200
AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

Case No.

PROOF OF SERVICE

This subpoena for (name of individual and title, if any) Tenathan Chapman
was received by me on (date) 7 - 13 ae ts

(31 served the subpoena by delivering a copy to the named person as follows:

 

@ Karl Reme}t

on (date) 7- 13-2] ; Or

 

CO I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ : for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

sem 7-13-22) Apr

Server's signature

a Huse cn . a

Printed name and title

SAO -Chetisloy WV |

Server's address

Additional information regarding attempted service, etc:
